Campbell, J.
This suit was instituted for the recovery of a plantation, slaves and movables, purchased by defendants, at a Sheriff’s sale made in January 18J3, under an order of seizure and sale issued at the suit of the Union Bank of Louisiana against the present plaintiffs.
Alleging lesion and certain irregularities in the Sheriff’s sale, they pray that it be annulled and that they be restored to the possession of the property. They claim also the revenues of the plantation, amounting, as is alleged, to $20,000 annually.
In an amended petition, $2,000 is claimed as the value of sugar cane, cut down before the seizure and not included in the sale, but taken possession of by defendants.
The defendant claims title by virtue of the sale set forth by petitioners and open and peaceable possession under it. They further urge the plea of res judicata, and a judgment homologating said sale, rendered on a writ of monition. To the demand for movable property, or its value, the prescription of three years is pleaded.
We have not deemed it necessary to examine the plea of res judicata or prescription, the plaintiffs having wholly failed to establish their demand on the merits.
Lesion is no ground for the rescission of a judicial sale; and the proceedings under the writ of monition cured all the irregularities of the sale, if any existed. C. C. 1863, 2572. Act of 10th March, 1834, B. & O. Digest, p. 585.
The judgment of the District Court is affirmed, with costs.